UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5079 John Hancock Tax-Exempt Series Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: May 31, 2013 ITEM 1. REPORTS TO STOCKHOLDERS. A look at performance Total returns for the period ended May 31, 2013 Tax- Average annual total Cumulative total SEC 30-day SEC 30-day equivalent returns (%) returns (%) yield (%) yield (%) subsidized with maximum sales charge with maximum sales charge subsidized unsubsidized 1 yield (%) 2 as of as of as of 1-year 5-year 10-year 1-year 5-year 10-year 5-31-13 5-31-13 5-31-13 Class A –1.50 4.44 3.77 –1.50 24.27 44.80 2.01 1.87 3.62 Class B –2.63 4.33 3.67 –2.63 23.58 43.36 1.35 1.25 2.42 Class C 1.34 4.66 3.52 1.34 25.59 41.27 1.35 1.25 2.42 Index 1 † 2.64 5.43 4.56 2.64 30.24 56.23 — — — Index 2 † 3.05 5.70 4.68 3.05 31.93 58.00 — — — Performance figures assume all distributions have been reinvested. Figures reflect maximum sales charges on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B shares and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The expense ratios of the fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectus for the fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes the expense ratios are as follows: Class A* Class B* Class C* Net (%) 0.91% 1.66% 1.66% Gross (%) 1.06% 1.76% 1.76% * The fund’s distributor has contractually agreed to waive 0.15%, 0.10% and 0.10% of Rule 12b-1 fees for Class A, Class B and Class C shares, respectively. The current waiver agreement will remain in effect through 9-30-13. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the fund’s current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 800-225-5291 or visit the fund’s website at jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. Please note that a portion of the fund’s income may be subject to taxes, and some investors may be subject to the Alternative Minimum Tax (AMT). Also note that capital gains are taxable. The fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. † Index 1 is the Barclays New York Municipal Bond Index. Index 2 is the Barclays Municipal Bond Index. See the following page for footnotes. 6 New York Tax-Free Income Fund | Annual report With maximum Without Start date sales charge sales charge Index 1 Index 2 Class B 3 5-31-03 $14,336 $14,336 $15,623 $15,800 Class C 3 5-31-03 14,127 14,127 15,623 15,800 Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective 7-15-04. Barclays New York Municipal Bond Index in an unmanaged index composed of New York investment-grade municipal bonds. Barclays Municipal Bond Index is an unmanaged index representative of the tax-exempt bond market. Prior to December 14, 2012, the fund compared its performance solely to the Barclays Municipal Bond Index. After this date, the fund added the Barclays New York Municipal Bond Index as the primary benchmark index and retained the Barclays Municipal Bond Index as the secondary benchmark index to which the fund compares its performance to better reflect the universe of investment opportunities based on the fund’s investment strategy. It is not possible to invest directly in an index. Index figures do not reflect expenses or sales charges, which would have resulted in lower values if they did. Footnotes related to performance pages 1 Unsubsidized yield reflects what the yield would have been without the effect of reimbursements and waivers. 2 Tax-equivalent yield is based on the maximum federal income tax rate of 43.4% and a state tax rate of 8.82%. Share classes will differ due to varying expenses. 3 The contingent deferred sales charge is not applicable. Annual report | New York Tax-Free Income Fund 7 Management’s discussion of Fund performance John Hancock Asset Management a division of Manulife Asset Management (US) LLC Effective June 28, 2013, Frank Lucibella, CFA, retired from our municipal bond portfolio management team. His responsibilities are being assumed by the fund’s existing portfolio manager, Dianne Sales, CFA, who has been with John Hancock since 1989 and has 29 years of investment experience. Municipal bonds posted positive returns for the year ended May 31, 2013. The municipal bond market’s advance occurred primarily in the first half of the reporting period, fueled by robust demand and limited supply in the municipal market. Over the last six months of the period, the municipal market gave back some ground as demand tapered off. Improving economic conditions led investors to shift toward higher-risk assets, such as stocks and higher-yielding bonds. For the 12-month period, longer-term municipal securities generated the highest returns, while lower-quality municipal bonds outperformed higher-rated municipal securities. A combination of improving tax revenues and reforms implemented by the governor and state legislature has created a more stable budgetary situation for New York. One challenge for the state was the damage to the New York City metropolitan area resulting from Superstorm Sandy in the fall of 2012. Short-term costs were addressed by the availability of federal aid, but uncertainty over the long-term costs of repairing and rebuilding essential services such as utilities, transportation and healthcare could impact New York credit in the future. For the year ended May 31, 2013, John Hancock New York Tax-Free Income Fund’s Class A shares posted a total return of 3.11%, excluding sales charges. By comparison, Morningstar, Inc.’s muni New York long fund category produced an average return of 3.58%, † while the fund’s benchmark, the Barclays New York Municipal Bond Index, returned 2.64%. Some of the best contributors to fund performance included lower-quality securities, which benefited from healthy investor demand for yield. Examples included industrial development bonds, higher education bonds, and bonds financing special projects. The fund’s interest-rate sensitivity detracted from performance during the reporting period. The fund began the period with limited exposure to longer-term New York municipal bonds. As some of the fund’s bonds were called away in late 2012, however, we shifted the proceeds into longer-term bonds, which have greater interest-rate sensitivity. This positioning left the fund more vulnerable to rising municipal bond yields in 2013, negatively impacting returns. The fund’s holdings of bonds from Puerto Rico also detracted from fund results amid a persistent fiscal deficit and weaker economic growth. This commentary reflects the views of the portfolio manager through the end of the period discussed in this report. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. † Figures from Morningstar, Inc. include reinvested distributions and do not take into account sales charges. Actual load-adjusted performance is lower. 8 New York Tax-Free Income Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the fund, you incur two types of costs: ■ Transaction costs, which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses, including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the fund’s actual ongoing operating expenses and is based on the fund’s actual return. It assumes an account value of $1,000.00 on December 1, 2012, with the same investment held until May 31, 2013. Account value Ending value Expenses paid during on 12-1-12 on5-31-13 period ended 5-31-13 1 Class A $1,000.00 $982.40 $4.40 Class B 1,000.00 977.90 8.09 Class C 1,000.00 977.90 8.09 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2013, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | New York Tax-Free Income Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the fund’s actual return). It assumes an account value of $1,000.00 on December 1, 2012, with the same investment held until May 31, 2013. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during on 12-1-12 on5-31-13 period ended 5-31-13 1 Class A $1,000.00 $1,020.50 $4.48 Class B 1,000.00 1,016.80 8.25 Class C 1,000.00 1,016.80 8.25 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund’s annualized expense ratio of 0.89%, 1.64%, and 1.64% for Class A, Class B, and Class C shares, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 10 New York Tax-Free Income Fund | Annual report Portfolio summary Top 10 Holdings (29.9% of Net Assets on 5-31-13) Oneida County Industrial Development Agency, Step Coupon, 7-1-29 4.2% New York State Dormitory Authority, 5.500%, 5-15-19 3.6% Puerto Rico Sales Tax Financing Corp., Step Coupon, 8-1-32 3.2% Triborough Bridge & Tunnel Authority, 6.125%, 1-1-21 3.0% Metropolitan Transportation Authority, 5.000%, 11-15-34 3.0% New York City Municipal Water Finance Authority, Step Coupon, 6-15-20 2.8% Upper Mohawk Valley Regional Water Finance Authority, Step Coupon, 4-1-22 2.7% Long Island Power Authority, 5.750%, 4-1-39 2.7% New York State Dormitory Authority, 5.000%, 7-1-42 2.6% New York Local Assistance Corp., 5.500%, 4-1-17 2.1% Sector Composition General Obligation Bonds 4.2% Development 7.7% Revenue Bonds Health Care 7.0% Other Revenue 23.9% Airport 5.6% Education 16.7% Pollution 2.1% Water & Sewer 11.4% Tobacco 1.6% Transportation 9.7% Short-Term Investments & Other 2.4% Utilities 7.7% Quality Composition AAA 5.3% AA 41.0% A 24.2% BBB 18.6% BB 4.4% B 1.3% Not Rated 2.8% Short-Term Investments & Other 2.4% 1 As a percentage of net assets on 5-31-13. 2 Cash and cash equivalents not included. 3 Fixed-income investments are subject to interest-rate and credit risk; their value will normally decline as interest rates rise or if the creditor is unable or unwilling to make principal or interest payments. Investments in higher-yielding, lower-rated securities involve additional risks as these securities include a higher risk of default and loss of principal. Municipal bond prices can decline due to fiscal mismanagement or tax shortfalls, or if related projects become unprofitable. If the Fund invests heavily in any one state or region, performance could be disproportionately affected by factors particular to that state or region. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. For additional information on these and other risk considerations, please see the Fund’s prospectus. 4 Ratings are from Moody’s Investors Service, Inc. If not available, we have used ratings from Standard & Poor’s Ratings Services. In the absence of ratings from these agencies, we have used Fitch Ratings, Inc. ratings. “Not Rated” securities are those with no ratings available from these agencies. All ratings are as of 5-31-13 and do not reflect subsequent downgrades or upgrades, if any. Annual report | New York Tax-Free Income Fund 11 Fund’s investments As of 5-31-13 Maturity Rate (%) date Par value Value Municipal Bonds 97.6% (Cost $57,470,399) New York 87.1% Brooklyn Arena Local Development Corp. Barclays Center Project 6.375 07-15-43 $1,000,000 1,166,010 Chautauqua Asset Securitization Corp. Tobacco Settlement 6.750 07-01-40 1,000,000 979,840 City of New York, Series D-1 5.000 10-01-36 1,000,000 1,120,610 City of New York, Series E-1 6.250 10-15-28 500,000 612,305 Herkimer County Industrial Development Agency Folts Adult Home, Series A (D) 5.500 03-20-40 945,000 1,051,757 Hudson Yards Infrastructure Corp. Series A 5.750 02-15-47 1,000,000 1,153,470 Long Island Power Authority Electric, Power & Light Revenues, Series A 5.750 04-01-39 1,500,000 1,724,220 Long Island Power Authority Electric, Power & Light Revenues, Series A 6.000 05-01-33 1,000,000 1,187,930 Metropolitan Transportation Authority Transit Revenue, Series A 5.250 11-15-28 1,000,000 1,136,840 Metropolitan Transportation Authority Transit Revenue, Series B 5.000 11-15-34 1,750,000 1,929,165 Metropolitan Transportation Authority Transit Revenue, Series C (C) 5.000 11-15-38 1,000,000 1,081,240 Metropolitan Transportation Authority Transit Revenue, Series E 5.000 11-15-42 1,000,000 1,079,710 Metropolitan Transportation Authority Transit Revenue, Series H 5.000 11-15-42 1,000,000 1,079,710 Monroe County Industrial Development Corp., Series A 5.000 07-01-41 1,000,000 1,090,810 Monroe Newpower Corp. Electric, Power & Light Revenues 5.100 01-01-16 1,000,000 1,019,760 New York City Industrial Development Agency Brooklyn Navy Yard Cogeneration Partners AMT 5.650 10-01-28 1,000,000 846,290 New York City Industrial Development Agency Lycee Francais De NY Project, Series A (D) 5.375 06-01-23 1,000,000 1,021,620 New York City Industrial Development Agency Polytechnic University Project (D) 5.250 11-01-27 1,000,000 1,078,650 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01-01-21 1,000,000 1,098,830 12 New York Tax-Free Income Fund | Annual report See notes to financial statements Maturity Rate (%) date Par value Value New York (continued) New York City Municipal Water Finance Authority Water Revenue, Series A 5.750 06-15-40 $1,000,000 $1,172,990 New York City Municipal Water Finance Authority Water Revenue, Series D (Z) Zero 06-15-20 2,000,000 1,787,880 New York City Municipal Water Finance Authority Water Revenue, Series FF-2 5.000 06-15-40 1,000,000 1,092,640 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06-15-39 1,000,000 1,095,720 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 (D) 5.500 01-15-39 1,000,000 1,157,000 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11-15-44 500,000 537,420 New York Liberty Development Corp. 7 World Trade Center, Class 2 5.000 09-15-43 1,000,000 1,071,900 New York Liberty Development Corp. Bank of America Tower, Class 2 5.625 07-15-47 1,000,000 1,133,440 New York Local Assistance Corp. Sales Tax Revenue, Series C 5.500 04-01-17 1,225,000 1,386,700 New York State Dormitory Authority General Purpose, Series E 5.000 02-15-35 1,000,000 1,133,140 New York State Dormitory Authority Mount Sinai School of Medicine 5.125 07-01-39 1,000,000 1,080,920 New York State Dormitory Authority North Shore Long Island Jewish Group, Series A 5.000 05-01-41 1,000,000 1,083,480 New York State Dormitory Authority Orange Regional Medical Center 6.125 12-01-29 750,000 832,673 New York State Dormitory Authority Rockefeller University, Series A 5.000 07-01-37 1,000,000 1,152,810 New York State Dormitory Authority Rockefeller University, Series A 5.000 07-01-41 1,000,000 1,116,610 New York State Dormitory Authority Series B 5.000 07-01-42 1,500,000 1,671,270 New York State Dormitory Authority State University Educational Facilities, Series A (D) 5.250 05-15-15 1,000,000 1,055,680 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05-15-19 2,000,000 2,359,760 New York State Environmental Facilities Corp. Water Revenue, Series A 5.000 06-15-34 1,000,000 1,150,630 New York State Urban Development Corp. Series A–1 5.000 03-15-43 1,000,000 1,114,590 Niagara Area Development Corp. AMT Covanta Energy Project, Series A 5.250 11-01-42 500,000 509,795 Oneida County Industrial Development Agency Hamilton College Project, Series A (D)(Z) Zero 07-01-29 5,330,000 2,700,338 Onondaga Civic Development Corp. St. Joseph’s Hospital Health Center 5.000 07-01-42 1,000,000 1,002,849 See notes to financial statements Annual report | New York Tax-Free Income Fund 13 Maturity Rate (%) date Par value Value New York (continued) Orange County Industrial Development Agency Arden Hill Care Center, Series C 7.000 08-01-31 $500,000 $500,425 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10-01-19 1,350,000 1,346,544 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12-01-36 1,000,000 1,164,380 Triborough Bridge & Tunnel Authority Highway Revenue Tolls, Escrowed to Maturity, Series Y 6.125 01-01-21 1,500,000 1,949,280 Upper Mohawk Valley Regional Water Finance Authority Water Revenue (D)(Z) Zero 04-01-22 2,230,000 1,741,362 Puerto Rico 7.9% Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07-01-41 1,000,000 1,024,600 Puerto Rico Aqueduct & Sewer Authority Water Revenue, Series A 5.125 07-01-37 500,000 473,835 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08-01-32 2,000,000 2,046,920 Puerto Rico Sales Tax Financing Corp., Series C 5.000 08-01-35 1,000,000 1,025,350 Puerto Rico Sales Tax Financing Corp., Series C 5.375 08-01-38 500,000 527,140 Virgin Islands 1.8% Virgin Islands Public Finance Authority, Series A 6.750 10-01-37 1,000,000 1,163,070 Guam 0.8% Guam Government, Series A 5.750 12-01-34 500,000 546,955 Par value Value Short-Term Investments 3.2% (Cost $2,110,000) Repurchase Agreement 3.2% Repurchase Agreement with State Street Corp. dated 5-31-13 at 0.010% to be repurchased at $2,110,000 on 6-3-13, collateralized by $2,055,000 U.S. Treasury Note, 2.625% due 12-31-14 (valued at $2,155,181 including interest) $2,110,000 2,110,000 Total investments (Cost $59,580,399) † 100.8% Other assets and liabilities, net (0.8%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. 14 New York Tax-Free Income Fund | Annual report See notes to financial statements Notes to Schedule of Investments AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (C) Security purchased on a when-issued or delayed delivery basis. (D) Bond is insured by one of these companies: Insurance coverage As a % of total investments ACA Financial Guaranty Corp. 3.2% Ambac Financial Group, Inc. 2.7% Federal Housing Administration 1.6% National Public Finance Guarantee Corp. 5.7% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 5-31-13, the aggregate cost of investment securities for federal income tax purposes was $59,458,030. Net unrealized appreciation aggregated $6,020,833 of which $6,220,106 related to appreciated investment securities and $199,273 related to depreciated investment securities. The Fund had the following sector composition as a percentage of total net assets on 5-31-13: General Obligation Bonds 4.2% Revenue Bonds Other Revenue 23.9% Education 16.7% Water & Sewer 11.4% Transportation 9.7% Utilities 7.7% Development 7.7% Health Care 7.0% Airport 5.6% Pollution 2.1% Tobacco 1.6% Short-Term Investments & Other 2.4% See notes to financial statements Annual report | New York Tax-Free Income Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 5-31-13 This Statement of assets and liabilities is the fund’s balance sheet. It shows the value of what the fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments, at value (Cost $59,580,399) $65,478,863 Cash 108 Receivable for fund sharessold 8,309 Interestreceivable 745,421 Receivable fromaffiliates 861 Other receivables and prepaidexpenses 6,845 Totalassets Liabilities Payable for delayed delivery securities purchased 1,081,240 Payable for fund sharesrepurchased 121,394 Distributionspayable 25,979 Payable toaffiliates Accounting and legal servicesfees 2,171 Transfer agentfees 3,313 Distribution and servicefees 8,613 Trustees’fees 2,371 Other liabilities and accruedexpenses 47,884 Totalliabilities Netassets Net assets consistof Paid-incapital $58,857,859 Undistributed net investmentincome 69,368 Accumulated net realized gain (loss) oninvestments 121,751 Net unrealized appreciation (depreciation) oninvestments 5,898,464 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($52,864,379 ÷ 4,156,378shares) 1 $12.72 Class B ($2,263,808 ÷ 177,967shares) 1 $12.72 Class C ($9,819,255 ÷ 771,891shares) 1 $12.72 Maximum offering price pershare Class A (net asset value per share ÷ 95.5%) 2 $13.32 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price isreduced. 16 New York Tax-Free Income Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-13 This Statement of operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. It also shows net gains (losses) for the period stated. Investmentincome Interest $2,890,265 Expenses Investment managementfees 326,740 Distribution and servicefees 281,215 Accounting and legal servicesfees 10,714 Transfer agentfees 39,716 Trustees’fees 3,811 State registrationfees 9,162 Printing andpostage 10,948 Professionalfees 45,211 Custodianfees 12,249 Registration and filingfees 22,512 Other 4,880 Totalexpenses Less expensereductions (91,939) Netexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain onInvestments 154,736 Change in net unrealized appreciation (depreciation) ofInvestments (463,629) Net realized and unrealizedloss Increase in net assets fromoperations See notes to financial statements Annual report | New York Tax-Free Income Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of fund share transactions. Year Year ended ended 5-31-13 5-31-12 Increase (decrease) in netassets Fromoperations Net investmentincome $2,215,046 $2,378,527 Net realizedgain 154,736 142,970 Change in net unrealized appreciation(depreciation) (463,629) 4,346,005 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassA (1,868,234) (2,034,067) ClassB (62,518) (67,551) ClassC (273,301) (264,603) From net realizedgain ClassA (173,051) (37,821) ClassB (7,277) (1,492) ClassC (33,390) (5,975) Totaldistributions From Fund sharetransactions Totalincrease Netassets Beginning ofyear 64,262,607 60,011,325 End ofyear Undistributed net investmentincome 18 New York Tax-Free Income Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.46 0.48 0.52 0.51 0.38 0.51 Net realized and unrealized gain (loss) oninvestments (0.06) 0.89 (0.28) 0.60 (0.36) (0.07) Total from investmentoperations Lessdistributions From net investmentincome (0.46) (0.48) (0.50) (0.51) (0.38) (0.51) From net realizedgain (0.04) (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $53 $53 $50 $54 $46 $44 Ratios (as a percentage of average net assets): Expenses beforereductions 1.04 1.06 1.08 1.10 1.19 1.04 Expenses net of feewaivers 0.89 0.93 0.96 1.10 1.19 1.04 Net investmentincome 3.53 3.92 4.31 4.27 4.50 6 4.28 Portfolio turnover (%) 8 16 9 7 22 25 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. See notes to financial statements Annual report | New York Tax-Free Income Fund 19 CLASS B SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.36 0.39 0.43 0.42 0.32 0.43 Net realized and unrealized gain (loss) oninvestments (0.06) 0.89 (0.28) 0.61 (0.36) (0.07) Total from investmentoperations Lessdistributions From net investmentincome (0.36) (0.39) (0.42) (0.42) (0.32) (0.43) From net realizedgain (0.04) (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $2 $2 $2 $3 $6 $8 Ratios (as a percentage of average net assets): Expenses beforereductions 1.74 1.76 1.77 1.80 1.89 1.74 Expenses net of feewaivers 1.64 1.66 1.66 1.80 1.89 1.74 Net investmentincome 2.78 3.18 3.59 3.57 3.80 6 3.57 Portfolio turnover (%) 8 16 9 7 22 25 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. CLASS C SHARES Periodended 5-31-13 5-31-12 5-31-11 5-31-10 5-31-09 1 8-31-08 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 0.36 0.39 0.43 0.43 0.32 0.43 Net realized and unrealized gain (loss) oninvestments (0.06) 0.89 (0.28) 0.60 (0.36) (0.07) Total from investmentoperations Lessdistributions From net investmentincome (0.36) (0.39) (0.42) (0.42) (0.32) (0.43) From net realizedgain (0.04) (0.01) — Totaldistributions Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $10 $9 $8 $8 $6 $3 Ratios (as a percentage of average net assets): Expenses beforereductions 1.74 1.76 1.78 1.80 1.89 1.74 Expenses net of feewaivers 1.64 1.66 1.66 1.80 1.89 1.74 Net investmentincome 2.78 3.19 3.61 3.56 3.79 6 3.57 Portfolio turnover (%) 8 16 9 7 22 25 1 For the nine-month period ended 5-31-09. The Fund changed its fiscal year end from August 31 to May31. 2 Based on the average daily sharesoutstanding. 3 Does not reflect the effect of sales charges, ifany. 4 Total returns would have been lower had certain expenses not been reduced during the applicable periodsshown. 5 Notannualized. 6 Annualized. 7 Includes proxy fees. The impact of this expense to the gross and net expense ratios was 0.04%. 20 New York Tax-Free Income Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock New York Tax-Free Income Fund (the Fund) is series of John Hancock Tax-Exempt Series Fund (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek a high level of current income, consistent with preservation of capital, that is exempt from federal, New York State and New York City personal income taxes. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A and Class C shares are offered to all investors. Class B shares are closed to new investors. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, and transfer agent fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.
